Citation Nr: 1235208	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-40 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to recognition of the Veteran's daughter, W.M.A., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.

2.  Entitlement to a compensable disability rating for impotence.

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.

4.  Entitlement to an effective date prior to March 18, 1992, for the grant of service connection for impotence, to include whether clear and unmistakable error (CUE) exists in the December 1996 rating decision that assigned the effective date.

5.  Entitlement to an effective date prior to March 18, 1992, for the grant of SMC for loss of use of a creative organ, to include whether clear and unmistakable error (CUE) exists in the December 1996 rating decision that assigned the effective date.
6.  Entitlement to an effective date prior to June 10, 2010, for the assignment of a 40 percent disability rating for voiding dysfunction, residuals of a shell fragment wound to the penis.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), dated in September 2009, May 2010, and October 2010.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  On his September 2010 and December 2011 Substantive Appeal forms [VA Form 9] he specifically declined the option of testifying at a personal hearing.

Additionally, the Board notes that the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Veteran has asserted that he requires SMC for aid and attendance and/or housebound status due to his service-connected disabilities.  Though not specifically raised by the Veteran, the Board infers the claim for TDIU from these complaints.  Accordingly, the Board has characterized the issues on appeal as including a claim for entitlement to TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to recognition of the Veteran's daughter, W.M.A., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18, entitlement to an effective date prior to June 10, 2010, for the assignment of a 40 percent disability rating for voiding dysfunction, residuals of a shell fragment wound to the penis, entitlement to SMC based on the need for regular aid and attendance and/or housebound status, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not shown to include penile deformity.

2.  The evidence in this case does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected impotence, so as to render impractical the application of the regular schedular standards.

3.  The Veteran's initial claim of entitlement to service connection for anxiety reaction was denied in an August 1975 rating decision.  The Veteran disagreed with this decision and initiated a timely appeal.  His claim was ultimately denied by the Board in December 1979.  The Veteran did not appeal this decision.

4.  In March 1992, the Veteran requested that his anxiety reaction claim be reopened and filed a new claim of entitlement to service connection for impotence.  A May 1992 rating decision denied the Veteran's claims.  The Veteran filed a timely appeal of that decision and his claim came before the Board in January 1995.  

5.  The January 1995 Board decision reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder and remanded that claim on the merits as well as the issue of entitlement to service connection for impotence for additional evidentiary development.

6.  An August 1996 rating decision granted entitlement to service connection for a psychiatric disorder, to include major depression and anxiety.  A subsequent December 1996 rating decision granted entitlement to service connection for impotence and SMC for loss of use of a creative organ as secondary to the service-connected psychiatric disorder.  The Veteran timely perfected an appeal with respect to the issues of entitlement to an effective date prior to March 18, 1992, for the award of service connection for impotence and SMC for loss of use of a creative organ.

7.  A May 2000 Board decision denied the Veteran's claims of entitlement to an effective date prior to March 18, 1992, for the award of service connection for impotence and SMC for loss of use of a creative organ.  The Veteran did not appeal the Board's decision.

8.  In March 2010, the Veteran filed claims seeking entitlement to an effective date prior to March 18, 1992, for the awards of service connection for impotence and SMC for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for impotence have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic Code 7599-7522 (2011).
2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

3.  The May 1992, August 1996, and December 1996 rating decisions have been subsumed by the May 2000 Board decision and cannot be challenged on the basis of CUE.  38 U.S.C.A. § 7105 9West 2002); 38 C.F.R. §§ 3.105, 20.1104 (2011).

4.  The Board's May 2000 denial of an effective date prior to March 18, 1992, for the award of service connection for impotence and for SMC for loss of use of a creative organ, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

5.  The Veteran's current claims of entitlement to an effective date prior to March 18, 1992, for the grant of service connection for impotence and for SMC for loss of use of a creative organ, were not timely filed and must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Increased Rating Claim

With respect to the Veteran's claim of entitlement to a compensable disability rating for impotence decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores test in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).

For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III have either been met or that any error is not prejudicial. 

The first and third elements were met by the June 2010 notice letter.  It informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He was also informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran has also submitted personal statements with respect to his service-connected impotence.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element, the Board notes that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores, supra.  The Board notes that the Veteran received a statement of the case (SOC) in November 2011 and a supplemental SOC (SSOC) in March 2012, addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated communications from the RO describing the Ratings Schedule and applying the pertinent provisions to his claim.  The Board finds that the Veteran was at least on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that the error in the third element of Vazquez-Flores notice is not prejudicial.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in July 2010.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The July 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.




Effective Date Claims Based on CUE

As noted above, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the Court has held that the duties noted above do not apply to claims of clear and unmistakable error in prior final decisions.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Additionally, as is discussed below, the Veteran's CUE claims are ultimately being dismissed by the Board on legal bases.  Whatever facts are necessary to adjudicate the claims are therefore already contained in the claims file.  Thus, notice or assistance to the Veteran would be fruitless.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

II.  Increased Disability Rating

The Veteran contends that a compensable evaluation is warranted for impotence.

Schedular Consideration

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  See 38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2011).


Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2010 claim.

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A layperson is competent to report on his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Disabilities of the genitourinary system are evaluated under the schedular criteria provided in 38 C.F.R. § 4.115(b).  The Veteran's impotence is an unlisted condition in the list of diagnostic codes under 38 C.F.R. § 4.115(b).  When an unlisted condition is encountered, a disability must be rated by analogy to a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20 (2011).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  See 38 C.F.R. § 4.27 (2011).

Moreover, the Board must consider all potentially applicable diagnostic codes, whether or not raised by a claimant.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

In the present case, Diagnostic Code 7522 contemplates loss of erectile power, which is precisely the symptomatology described by the Veteran in this case.  Moreover, it is the only diagnostic code that specifically addresses erectile function.  The Board can identify no more appropriate diagnostic code, and the Veteran has not identified one.  See Butts v. Brown, 5 Vet. App. 532 (1993); Schafrath, 1 Vet. App. at 593.  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

Under Diagnostic Code 7522, a 20 percent disability rating will be assigned when there is deformity of the penis with loss of erectile power.  In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2011).  In this regard, it is important to note that as a result of his impotence, the Veteran has been afforded special monthly compensation for loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).

The Veteran participated in a July 2010 VA genitourinary examination in association with his claim.  During the examination, the Veteran reported that he had suffered from erectile dysfunction (ED) and urinary problems since his grenade injury in service.  Upon review of the Veteran's medical history, there was no evidence of hospitalization or surgery, trauma to the genitourinary system or neoplasm.  The Veteran endorsed urinary symptoms, including urgency, hesitancy, weak or intermittent stream, dribbling, urine retention, and nocturia.  The VA examiner noted that the Veteran's ED was most likely due to medication.  The Veteran stated that no vaginal penetration was possible.  Examination of the penis and testicles was normal.  See VA Genitourinary Examination Report, July 10, 2010.

As noted during his VA examination, there is no doubt that the Veteran has suffered a loss of erectile power; however, the prime criterion under Diagnostic Code 7522 is a deformity of the penis.  The Veteran's treatment records and VA examination report are silent as to any penile deformity.  In fact, as stated in the July 2010 VA examination report, the examination of the Veteran's penis was normal.  Id.  Consequently, the Board must conclude that the disability is properly evaluated as noncompensably disabling under the schedular criteria.  Moreover, there are no identifiable periods of time, since June 2009, during which this condition has been shown to be compensably disabling, and thus higher "staged ratings" are not warranted.

The Board notes that there is not a separate diagnostic code under the Rating Schedule for impotence (except as impotence may be associated directly to a deformity of the penis, as described).  Instead, the award for such impotence is intended to be made solely with reference to the statutory amount payable for loss of use of a creative organ, and the Veteran has received that award.  The Veteran does not meet the criteria for a compensable rating under Diagnostic Code 7522 and no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic codes.

The Board has also considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  See Layno, 6 Vet. App. at 470.  However, in evaluating a claim for an increased schedular disability rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.


Extraschedular Consideration

In evaluating the Veteran's claim for a compensable disability rating, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's impotence with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Conclusion

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert, supra.  The benefit of the doubt doctrine is not applicable in the instant case as the preponderance of the evidence is against a favorable decision.
III.  Earlier Effective Date Claims

The Veteran's initial claim of entitlement to service connection for anxiety reaction was denied in an August 1975 rating decision.  The Veteran disagreed with this decision and initiated a timely appeal.  His claim was ultimately denied by the Board in December 1979.  The Veteran did not appeal this decision.

In March 1992, the Veteran filed claims of entitlement to service connection for impotence, to include as secondary to his service-connected scar of the penis.  He also filed a petition to reopen the previously denied claim of entitlement to anxiety reaction.  A May 1992 rating decision denied these claims.  The Veteran filed a notice of disagreement (NOD) with this determination later in May 1992, and timely perfected his appeal in August 1992.  In January 1995, the Board determined that the Veteran had submitted new and material evidence, which was sufficient to reopen his claim.  The Board noted that the findings by a VA examiner in March 1992, suggested a possible link between the Veteran's service-connected shell fragment wound and a psychiatric disorder.  As such, the claim (on the merits) was remanded to the RO for additional evidentiary development.  In August 1996, after completion of the requested development, the RO concluded that entitlement to service connection for major depression and anxiety was warranted, effective from March 18, 1992, the date of receipt by VA of the Veteran's petition to reopen his claim.  

A December 1996 rating decision granted the Veteran's claims of entitlement to service connection for impotence as well as for SMC for loss of use of a creative organ, as secondary to his service-connected psychiatric disorder.  The Veteran was assigned a noncompensable disability rating for impotence and both awards were determined to be effective from March 18, 1992.  The Veteran perfected an appeal as to the assigned effective date, and the RO's decision was confirmed by the Board in a May 2000 decision.

In March 2010, the Veteran filed claims of entitlement to an effective date prior to March 18, 1992, for the grant of service connection for impotence and for SMC for the loss of use of a creative organ, to include whether CUE exists in the December 1996 rating action which granted the Veteran's claims of entitlement to service connection for impotence and SMC for loss of use of a creative organ and assigned the current effective date.  The Veteran's claims were denied in the May 2010 rating decision presently on appeal.

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that, where a rating decision which established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim, which could be raised at any time.  See Rudd at 299.

Here, the Veteran's disagreement as to the effective date of service connection for impotence and SMC for loss of use of a creative organ was filed more than a year after the Board's May 2000 decision confirmed the March 18, 1992 effective date.  Since the Veteran did not appeal the Board's May 2000 decision, the effective date of service connection for impotence and for SMC for loss of use of a creative organ became final.  See 38 C.F.R. § 20.1104 (2011).  Thus, his March 2010 statements may only be viewed as freestanding claims for an earlier effective date, which are considered an impermissible end run around the requirement to challenge such a final decision.  That being the case, the Veteran is left with only one option in his attempt to obtain an earlier effective date: a claim alleging that a VA decision contained CUE.  See 38 C.F.R. § 3.105 (2011). 

In his March 2010 statement, the Veteran argues that there is CUE in the December 1996, rating decision that granted service connection for impotence and SMC for the loss of use of a creative organ, effective from March 18, 1992.  See Veteran's Claim, March 12, 2010.  As noted above, the December 1996 rating decision, which the Veteran alleges contained CUE, was appealed to the Board.  The Board denied the Veteran's claims in a May 2000 decision.  Accordingly, the December 1996 rating decision became subsumed by the May 2000 Board decision.  See 38 C.F.R. § 20.1104 (2011); see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) [prior RO decisions which are affirmed by the Board are subsumed by the final appellate decision].  Thus, the December 1996 rating decision is not subject to allegations of CUE as a matter of law.
The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) (2011); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

In this case, the Veteran has not filed a motion for revision of the May 2000 Board decision.  Likewise, he has not clearly articulated errors in the May 2000 Board decision, the legal or factual basis of such allegations, or why the results would have been manifestly different but for the alleged errors.  As such, the Board concludes that the Veteran's allegations of CUE in the RO's December 1996 rating decision must be dismissed, as this decision was subsumed into the Board's unchallenged May 2000 decision.  In reaching this conclusion, the Veteran is advised that he remains free to file a motion for revision of the May 2000 Board decision based on CUE in that decision if he so chooses.  Instructions for filing a motion for revision of a prior Board decision based on CUE are contained in the notice of appellate rights attached to this decision.  The Board intimates no outcome with respect to any such motion brought by or on behalf of the Veteran.

In addition, the Board observes that the Veteran appears to be raising an argument couched in equity in that he contends that he has suffered from impotence and loss of use of a creative organ since he filed his original claim in 1975 and that it is unfair for VA not to compensate him for the entire period.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


In short, based on the procedural history of this case, the Board has no alternative but to dismiss the appeals.  The Veteran's claims of entitlement to an earlier effective date for the grant of service connection for impotence and for SMC for the loss of use of a creative organ, prior to March 18, 1992, to include based upon CUE in the December 1996 rating action, are accordingly dismissed.


ORDER

Entitlement to a compensable disability rating for impotence is denied.

The claim of entitlement to an effective date prior to March 18, 1992, for the grant of service connection for impotence, to include whether CUE exists in a December 1996 rating decision, is dismissed.

The claim of entitlement to an effective date prior to March 18, 1992, for the grant of SMC for the loss of use of a creative organ, to include whether CUE exists in a December 1996 rating decision, is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to recognition of his daughter, W.M.A., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18, entitlement to an effective date prior to June 10, 2010, for the assignment of a 40 percent disability rating for voiding dysfunction, residuals of a shell fragment wound to the penis, entitlement to SMC based on the need for regular aid and attendance and/or housebound status, and entitlement to TDIU.




Helpless Child

In September 2009, the Veteran filed a claim of entitlement to recognition of his daughter, W.M.A., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.  A rating decision was issued later in September 2009 denying this claim.  The Veteran submitted an NOD in October 2009, and timely perfected his appeal in September 2010.

The Veteran has asserted that W.M.A., who was born in March 1970, became permanently incapable of self-support prior to reaching the age of 18.

The Veteran submitted two statements from medical doctors in support of this contention.  A September 2007 statement from I.M.P., a licensed neuropath, noted that W.M.A. had received psychiatric treatment from him since January 1986.  A January 1986 treatment note (when W.M.A. was 15 years old) indicated that she presented with anxiety even though she was lethargic.  W.M.A. stated that she heard voices telling her that her mother was trying to poison her.  It was also noted that W.M.A. had stolen money and attempted to run away.  A June 1986 treatment note indicated that W.M.A. was taking Elavil and that she was excited to be moving to Florida to continue her education.  An October 1989 treatment note indicated that W.M.A. had spent two years at Boston College, but was suspended because her semester credits were not completed.  W.M.A. reported that she was exhausted at college, slept a lot, and needed time between her classes to rest.  She also stated that her teachers could read her mind.  She also voiced a desire to enroll at the Inter-American University of Puerto Rico.  See Statement of I.M.P., September 20, 2007.

The Veteran also submitted an undated statement from M.D., M.D.  It was noted that W.M.A. completed her Bachelor of Economics, but did not work due to emotional and physical conditions.  W.M.A.'s sister died at the age of 37 after suffering from Lupus, generalized anxiety and severe depression.  Dr. M.D. stated that W.M.A. presented with symptoms of the same psychiatric disease that she had when she was nine to ten years old.  He stated "[a]s a child she had tics and at times she appeared depressive and at other times she only had psychosis."  W.M.A. began comprehensive psychiatric treatment in May 1998, but has a history of psychiatric disease in her family.  See Undated Statement from M.D., M.D.  Unfortunately, neither opinion indicated whether W.M.A. was permanently incapacitated for self-support prior to her 18th birthday.

Social Security Administration (SSA) records associated with the claims file showed that the Veteran's daughter, W.M.A., suffered from schizoaffective disorder, depressive type, at the time she reached age 21.  She was awarded SSA disability benefits effective from February 15, 1992.

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown in this case that W.M.A. was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  See 38 C.F.R. § 3.356(a) (2011).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).

The principal factors for consideration under 38 C.F.R. §3.356 (2011) are: 

(1)  The fact that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by her own efforts is provided with sufficient income for her reasonable support.
(2)  A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child that would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The Court has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the Veteran's child's condition subsequent to her 18th birthday is not for consideration.  If the individual in question is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of her 18th birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the information and evidence needed to substantiate a claim for recognition as a helpless child on the basis of permanent incapacity of self-support, a retrospective opinion is required to determine whether the Veteran's daughter, W.M.A., became permanently incapable of self-support at the age of 18 based on the criteria outlined immediately above.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also, Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

As the Board finds that a remand is necessary for the reason discussed immediately above, it will afford the Veteran another opportunity to identify any and all outstanding treatment and/or educational records pertaining to W.M.A. that are not already of record.  Thereafter, a VA medical opinion should be obtained to determine whether the Veteran's daughter, W.M.A., became permanently incapable of self-support at the age of 18 based on the criteria outlined immediately above.




SMC based on Aid and Attendance and/or Housebound Status

In March 2010, the Veteran filed a claim of entitlement to SMC based on the need for regular aid and attendance and/or housebound status.  A May 2010 rating decision denied this claim and the Veteran submitted an NOD in June 2010.  An SOC was issued in August 2010 and the Veteran timely perfected his appeal in September 2010.  

SMC is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011). 

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2011). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  See 38 C.F.R. § 3.352(a) (2011); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that at least one of the enumerated factors be present.  Turco, 9 Vet. App. 222.  Bedridden is that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  See 38 C.F.R. § 3.352(a) (2011). 

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  See 38 C.F.R. § 3.352(c) (2011).

Review of the record reveals that the Veteran is currently service-connected for the following disabilities: major depression and anxiety (rated 100 percent disabling ); voiding dysfunction (rated 40 percent disabling); scar of the penis (rated 10 percent disabling); scars of the legs (rated 10 percent disabling); and impotence (rated as noncompensably disabling).  His combined disability evaluation for compensation is 100 percent since February 1975.

Since SMC claims are predicated on the severity of a Veteran's currently service-connected disabilities, they are treated similarly to claims for an increased rating, such that they require current medical evidence.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011).  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2011); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Here, it is unclear whether the Veteran's service-connected disabilities entitle him to SMC based on the need for regular aid and attendance and/or housebound status.  As such, a VA examination must be obtained to determine his eligibility.





TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  Disabilities resulting from a common etiology or from a single accident are considered one disability.  Id.  In addition, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, are considered one disability under this section.  Id.  

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.  Thereafter, the RO/AMC should perform any additional development required and adjudicate the claim.

Voiding Dysfunction

In June 2010, the Veteran filed new claims of entitlement to increased ratings for voiding dysfunction and impotence.  In October 2010, a rating decision granted the Veteran's claim with respect to voiding dysfunction, increasing his previously assigned 30 percent disability to 40 percent disabling, effective from June 10, 2010.  The rating decision also continued the previously assigned noncompensable disability rating for impotence.  In November 2010, the Veteran submitted an NOD with the assigned effective date for his increase for voiding dysfunction as well as the continued noncompensable disability rating for impotence.  An SOC with respect to the issue of an increased rating for impotence was issued in November 2011, but the issue of entitlement to an earlier effective date for the increased 40 percent disability rating for voiding dysfunction was not addressed.  Because the filing of an NOD initiates appellate review, this claim must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all treatment and/or educational records pertaining to his daughter, W.M.A., that are not already of record.  If the Veteran identifies outstanding pertinent treatment and/or educational records pertaining to this claim, request that he provide or authorize VA to obtain these records on his behalf.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011). 

The Veteran should also be asked to provide a detailed description of W.M.A.'s daily activities and how W.M.A.'s disabilities incapacitate her such that she should be considered a helpless child on the basis of permanent incapacity for self-support before reaching age 18.  The Veteran should also indicate whether W.M.A. is married.

2.  After the above development is completed, schedule the Veteran's daughter, W.M.A., for a VA examination to determine whether W.M.A., at the age of 18, was permanently incapable of self-support as a result of her disabilities.  The Veteran and W.M.A. should be advised that the failure to report for a VA examination, without good cause, may have adverse consequences on the current claim.

The claims file and a copy of this Remand must be made available to the VA examiner.  The VA examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the VA examiner should be conducted at this time, and included in the examination report.

In particular, the VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that W.M.A.'s disabilities rendered her permanently incapable of self-support at the age of 18.  If possible, the VA examiner should indicate what employment limitations, if any, would have existed at age 18. 

If the VA examiner determines that W.M.A. is (and has been) capable of self-support, the VA examiner is asked to discuss the evidence that establishes that W.M.A. is capable of self-support with particular attention to her industrial and employment capabilities, if any.  If the VA examiner determines that W.M.A. was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render W.M.A. capable of self-support after age 18.  The examiner must provide a complete rationale for any stated opinion.
3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the VA examiner if it is deficient in any manner. 

4.  The Veteran should be provided with notice of VA's duties to notify and assist him with respect to his claim of entitlement to individual unemployability.  Thereafter, all necessary development should be performed in association with the claim.

5.  Obtain any outstanding VA treatment records dated from November 2011 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

6.  Contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for any health care providers who may possess additional records of treatment for his psychiatric disorders and voiding dysfunction that are not currently on file.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO should obtain and associate with the file all records that are not currently on file.  If the AMC/RO is unsuccessful in obtaining any such records identified by the Veteran, it should inform the Veteran of this and request him to provide a copy of the outstanding medical records if possible. 

7.  After the foregoing has been completed, schedule the Veteran for a VA examination with an appropriate expert to determine if the Veteran has a permanent need for regular aid and attendance or is housebound due to his service-connected disabilities.  The VA examiner must be provided with the Veteran's claims files, and a copy of this remand, and he or she must acknowledge receipt and review of these materials in any report or reports generated as a result of this remand. 

The VA examiner should review the Veteran's claims files and medical records and determine the nature, extent, severity, and manifestations of the Veteran's service-connected disabilities.  The VA examiner is requested to render an opinion as to whether the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or render him permanently housebound by reason of service-connected disabilities.  

The VA examiner is requested to consider each existing condition and its impact on the Veteran's ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing himself, attending to his needs of nature, and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The role and extent of the medications used to treat his service-connected disorders may be considered and should be discussed in conjunction with making this determination. 
All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved must be included.

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

9.  Provide the Veteran with an SOC as to the issue of entitlement to an effective date prior to June 10, 2010, for the assignment of a 40 percent disability rating for voiding dysfunction, residuals of a shell fragment wound to the penis.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b) (2011).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


